The order is a discretionary one. The questions certified are general in their character and do not raise the question of the sufficiency of the moving papers in the pending case. The first two questions do not necessarily arise before the hearing. The last question certified "will admit of one answer under one set of circumstances, and a different answer under another." We have quite recently dismissed an appeal in a case where the generality of the question did not permit the answer "yes" or "no." (McGowan v. Metropolitan Life Ins. Co., 259 N.Y. 454.) The same principle applies here.
The appeal should be dismissed.
CRANE, LEHMAN, KELLOGG and HUBBS, JJ., concur with O'BRIEN, J.; POUND, Ch. J. votes to dismiss in a memorandum in which CROUCH, J., concurs.
Ordered accordingly. *Page 420